EXAMINER'S AMENDMENT
Election/Restrictions
1.	Claims 1, 4-11, 15-16, 19, 21, 23, 27-31, 33-40, 42-44 are allowable. The restriction requirement between Species I-III, as set forth in the Office action mailed on 3/27/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/27/2019 is withdrawn.  Claims 17-18, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 32 and 41, directed to Species II are withdrawn from consideration because they do not all require all the limitations of an allowable claim.  Claims 32 and 41 each require “the electrical conductor is linked to the shaft by a line”, a feature that is incompatible with the limitations of the respective antecedent claims 27 and 36 requiring a collar.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Duncan Stark on 4/26/2021.

The application has been amended as follows: 

Specification: Page 10, line 29: “collar 2” has been changed to –collar 3--.

Claims 32 and 41 are cancelled.

Claim 1, line 8: “the first primary axis of rotation is orthogonal to the secondary control axis of rotation” has been changed to --the first primary axis is orthogonal to the secondary control axis--.

Claim 1, line 9: “the primary axis” has been changed to –the first primary axis--.

Claims 1, line 11: “wherein the first primary axis of rotation and the secondary control axis of rotation” has been changed to --wherein the first primary axis and the secondary control axis--.

Claim 23, lines 11-12: “the primary axis and the secondary control axis” has been changed to --the first primary axis of rotation and the secondary control axis of rotation--.

Claim 27, lines 8-9: “wherein the first primary axis of rotation is orthogonal to the secondary control axis of rotation, and wherein, during operation, braking action is applied to the primary axis” has been changed to --wherein the first primary axis is orthogonal to the secondary control axis, and wherein, during operation, braking action is applied to the first primary axis--.
	
Claim 33: “The eddy current brake as claimed in claim 32” has been changed to --The eddy current brake as claimed in claim 27--.

Claim 36, lines 8-9: “wherein the first primary axis of rotation is orthogonal to the secondary control axis of rotation, and wherein, during operation, braking action is applied to the primary axis” has been changed to --wherein the first primary axis is orthogonal to the secondary control axis, and wherein, during operation, braking action is applied to the first primary axis--.

Claim 42: “The eddy current brake as claimed in claim 41” has been changed to --The eddy current brake as claimed in claim 36--.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eddy Current Dampers
Trangbaek et al (US 2015/0231942).
Hoelle et al (DE 4116160).
Lawson et al (US 4,600,849).
Gittings (US 2,578,419)
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657